El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Se trata en este caso de una acción para reivindicar una finca rústica radicada en el barrio La Teja del término municipal de Las Piedras, con una superficie de 41.87 cuerdas, colindante por el Norte y Este con Juan Malavé, por el Sur con el río Las Piedras y por el Oeste con Vicente Malavé y Cruz Delgado Soto. Alegó el demandante que dicba- finca tiene un valor de $625; que es el remanente, después de haber hecho dos segregaciones, de una finca de 106.25 cuer-das que se formó por agrupación de dos fincas de 58 y 48.25 cuerdas que adquirió por compra a Juan Merced Malavé y su esposa Higinia Monserrate, por escritura de 16 de julio de 1934 ante el Notario Rafael S. Vidal, habiendo verificado la agrupación por escritura número 58 de 15 de agosto de 1938 ante el notario Pedro Pérez Pimentel; que el deman-dado la está detentando contra la voluntad del demandante y se ha negado a entregársela, a pesar de los requerimientos que le ha hecho con ese objeto.
En su contestación el demandado admitió que el deman-dante adquirió las dos fincas de 58 y 48.25 cuerdas respecti-vamente en la forma alegada en la demanda; admitió tam-bién la agrupación practicada y que la finca de 41.87 cuerdas reclamada por el demandante es el remanente de las 106.25 cuerdas después de la segregación verificada. Negó, sin embargo, que el valor de la finca reclamada fuera $625, que el demandado la estuviere poseyendo sin título válido contra la voluntad del demandante y que hubiere sido requerido para su entrega y negádose a ello, y como materia de defensa alegó: que es dueño de una finca de 38.75 cuerdas que ad-quirió por compra a Juan Merced Malavé y su esposa por *344escritura número 39, de 10 de junio de 1937 ante el notario Francisco González, Jr., inscrita al folio 150 del tomo 35 de Las Piedras, finca núm. 1312, inscripción segunda; que dicha finca de 38.75 cuerdas es el remanente de otra de 68.75 cuer-das que describe, que perteneció a Juan Merced Malavé, quien inscribió su dominio sobre la misma al folio 148 del tomo 35 de Las Piedras, finca número 1312, a virtud de información de dominio aprobada por la Corte de Distrito de Humacao el 17 de junio de 1936, y expuso a continuación:
“Alega'el demandado que esta finca de 38.75 cuerdas, que es el resto de la número 1312 antes mencionada, no es ni ba sido nunca parte de la finca de ciento seis cuerdas veintiocho centésimas, que se describe en el hecho segixndo de la demanda, y alega igualmente que desde que adquirió dicha finca de 38.75 cuerdas en la forma antes indicada la ha venido poseyendo materialmente, de.buena fe, con justo título y sin interrupción de clase alguna, y alega además que si dicha finca de 38175 cuerdas tiene alguna relación con la finca de 41.87 cuerdas, el demandado la posee con buena fe y justó título desde que la adquirió, y que la persona que le transmitió el dominio de la misma tenía también un justo título, debidamente inscrito y la po-seyó pública y pacíficamente.” (Bastardillas nuestras.)'
Interpuso además el demandado la excepción previa de insuficiencia de la demanda para constituir una causa de ac-ción, pero esta defensa, que sin duda carece de fundamento, parece haber sido abandonada, puesto que no fue discutida en la corte inferior ni tampoco mencionada en el alegato del demandado apelante.
Fue el caso a juicio y el demandante presentó prueba ten-dente a sostener las alegaciones de su demanda. Llegado el turno del demandado para la presentación de su evidencia, ofreció: (a) una certificación del Secretario de la Corte de Distrito de Humacao, acreditativa de la orden final dictada en el expediente de dominio que sobre la finca de 68.75 cuer-das tramitó a su favor Juan Merced Malavé; (b) la escri-tura número 39, otorgada por Juan Merced Malavé a favor del demandado, a virtud de la cual el primero vendió al se-*345gundo las 38.75 cuerdas que alega éste poseer; (c) cinco re-cibos del Departamento de Hacienda acreditativos de que el demandado Julio Malavé paga contribuciones por la finca de 38.75 cuerdas. Dicba prueba fue objetada y rechazada por irrelevante, tomando excepción el demandado. Fue entonces llamado éste a declarar. Tomamos de su testimonio:
“P. ¿A usted es que le reclaman una finca de cuarenta y una cuerdas? — R. Sí, señor.- — P. ¿Usted tiene esa finca de 41 cuerdas o tiene alguna finca relacionada con ella? — R. No, señor, yo tengo una particular. — P. ¿Cuántas cuerdas tiene esa finca particular? — De-mandante: En cuanto a la finca esa hacemos objeción. — R. Una finca de 38.75 cuerdas. — Juez: ¿La declaración del testigo se refiere a la misma finca que ha sido objeto de resoluciones anteriores? — Deman-dado: Sí, señor. — Juez: Entonces la corte declara con lugar la opo-sición por tratarse de una finca contraria, distinta a la alegada en la demanda. — Demandado: Y nosotros alegamos que esa finca de 38.75 cuerdas es la única que él posee y que si ésa es ila finca que se reclama en la demanda, él la adquirió en virtud de justo título, de acuerdo con los documentos que se han presentado. — Juez: Muy bien, si de la prueba presentada aparece que es una finca distinta a la que se alega en la demanda, la corte entiende que es inadmi-sible la evidencia sobre tal extremo. — Demandado: Tomamos excep-ción de la resolución de la corte, y ése es nuestro caso.” (T. de E., págs. 30-32.) (Bastardillas nuestras.)
El recurso está basado en no haber la corte sentenciadora admitido la prueba documental ofrecida por el demandado, en haber sostenido la objeción del demandante a que el de-mandado declarase sobre la finca de 38.75 cuerdas, y por úl-timo en haber condenado al demandado en costas, incluyendo $75 por concepto de honorarios de abogado.
El demandado, como hemos visto, sostuvo en el acto del juicio, por conducto de su abogado, que la finca de 38.75 cuer-das era la única poseída por él. De otro lado, el demandante, tanto en su demanda como en su declaración en el acto del juicio, sostuvo que el demandado está en posesión de la finca del demandante. Sosteniendo el demandado que él posee una sola finca, que es la de 38.75 cuerdas, y asegurando el *346demandante qne el demandado está poseyendo la finca qne él reclama, parece claro qne la finca reclamada por el deman-dante y la poseída por el demandado es la misma. Pero el demandante alega qne esa finca es parte de la de 106.25 cner-das antes - mencionada y por consiguiente qne le pertenece, mientras el demandado sostiene qne la finca qne él posee es el resto de otra de 68.75 cnerdas qne perteneció a Jnan Merced Malavé, remanente qne adquirió el demandado por el título antes dicho. Limitada a estos términos la controversia, la cuestión queda reducida a determinar si la parcela de terreno cuyo dominio reclaman ambas partes es remanente de la de 106.25 cnerdas como asegura el demandante o de la de 68.75 cnerdas como pretende el demandado. Siendo ésa la cues-tión a resolver, es admisible cualquier evidencia no inadmi-sible por otro concepto, qne ofrezca una n otra parte, ten-dente a sostener su contención o a destruir la de la contra-ria. Y como la documental ofrecida por el demandado, al igual qne su propio testimonio, tiende a establecer su conten-ción, y esa evidencia no es inadmisible por otro motivo, opi-namos qne el negarse a recibirla fné error perjudicial a sus derechos sustanciales. Parece conveniente advertir, sin embargo, qne si bien la evidencia documental tiende a probar que las fincas son distintas según el Registro, la realidad pa-rece indicar que se trata de una misma finca, y qne ya sea la ..de 106.25 cuerdas, ya la de 68.75 cuerdas, sólo existe en los libros del Registro pero no en la realidad. Y esta posibili-dad cobra mayor fundamento si se tiene en cuenta que tanto el demandante como el demandado derivan su título inmedia-tamente del padre de ambos, Jnan Merced Malavé, quien a su vez, después de haber vendido al demandante las dos fin-cas de qne se formó la de 106.25 cnerdas, compró a éste una parcela de la así agrupada, con un área de 61 cnerdas, y qne esta adquisición tuvo lugar antes de qne Jnan Merced Ma-lavé tramitase el expediente de dominio sobre la citada finca de 68.75 cuerdas. Consideradas todas estas circunstancias y *347habida cuenta de que la sentencia debe ser revocada por mo-tivo del error discutido, somos de opinión que un nuevo jui-cio en que las partes tengan una oportunidad de aportar toda la evidencia pertinente para despejar la situación apuntada sería altamente saludable y garantizaría una más justa reso-lución de la cuestión en controversia.

Procede, por lo expuesto, declarar con lugar el recurso, revocar la sentencia apelada y devolver el caso a la corte inferior para ulteriores procedimientos no inconsistentes con esta opinión.